DETAILED ACTION
This is the first Office Action regarding application number 17/526,108, filed on 11/15/2021, which is a divisional of application number 15/547,186, filed on 07/28/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-13 are currently pending.
Claims 1-13 are examined below.
No claim is allowed.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “the space” instead of “the spacer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (“Improving the Performance of Dye-sensitized Solar Cells by using the Conversion Luminescence of a Phosphor”).
Regarding claim 1, SHIN teaches a solar cell device, comprising: 
a solid state light absorber region (titanium electrode) that includes a donor-acceptor particle structure having: 
acceptor particles (dye) adsorbed on an inert nanoparticles current collector (titania nanoparticles), which results in a flow of electrons in the solid state light absorber region in response to absorbed photons; and 
donor particles comprising a phosphorescent material (SrSi2O2N2:Eu2+), wherein each donor particle is coupled to a group of acceptor particles, and 
wherein the phosphorescent material absorbs high energy photons and emits lower energy photons that are absorbed by the acceptor particles.

Regarding claim 2, SHIN teaches the solar cell device of claim 1, wherein the acceptor particles comprise an absorber adsorbed on an inert TiO2 nanoparticles current collector (SHIN teaches titania nanoparticles).

Regarding claim 5, SHIN teaches the solar cell device of claim 1, wherein an emission spectrum of the donor particles overlaps with an absorption spectrum of the acceptor particles.
(Below: absorption/emission spectra of SrSi2O2N2:Eu2+, showing emission peak around 534nm, from Song, “Photoluminescent properties of SrSi2O2N2:Eu2+ phosphor: concentration related quenching and red shift behaviour”)

    PNG
    media_image1.png
    317
    426
    media_image1.png
    Greyscale

(Below: absorption spectrum of N-719, showing absorption peak also around 534nm, from Saehana, “Small Scale DSSC Panels Design and Its Performance”)

    PNG
    media_image2.png
    240
    299
    media_image2.png
    Greyscale

The examiner concludes that there is sufficient evidence to support a finding that the prior art device would satisfy the recitation claimed. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claim 6, SHIN teaches the solar cell device of claim 1, wherein the solid state light absorber region forms an electrode (the titania absorber region with phosphor and dye functions to carry electric charge, and is construed as an electrode).

Regarding claim 7, SHIN teaches the solar cell device of claim 1 that comprises a device selected from a group consisting of: a dye sensitive solar cell (SHIN describes a DSSC), a quantum dot solar cell, a polymer solar cell, and a thin film solar cell.

Regarding claim 8, SHIN teaches a method of forming a dye sensitive solar cell (DSSC) device, comprising: providing a first and a second transparent back contact; 
forming a transparent electrode on the first transparent back contact, wherein the transparent electrode includes a donor-acceptor particle structure having: 
acceptor particles (dye N-719) adsorbed on an inert nanoparticles current collector; and 
donor particles comprising a phosphorescent material (SrSi2O2N2:Eu2+), wherein each donor particle is coupled to a group of acceptor particles, and 
wherein the phosphorescent material absorbs high energy photons and emits lower energy photons that are absorbed by the acceptor particles; 
forming a counter electrode (platinum counter electrode, pg. 1683, left col., para. 1) on the second transparent back contact; and 
forming an electrolyte region (“electrolyte solution”) between the counter electrode and transparent electrode; 
wherein the transparent electrode forms a light absorption region, which upon absorption of photons results in a flow of free electrons in the acceptor particles, injection of electrons into the inert nanoparticles current collector and transport of injected electrons by the inert nanoparticles current collector to the first transparent back contact (this limitation describes the inherent operating principles of a DSSC and does not further describe any unique feature of the claimed invention).

Regarding claim 9, SHIN teaches the method of claim 8, wherein the acceptor particles comprise a dye absorbed on a TiO.sub.2 nanoparticles current collector (dye N-719 on titania nanoparticles).

Regarding claim 12, SHIN teaches the method of claim 8, wherein an emission spectrum of the donor particles overlaps with an absorption spectrum of the acceptor particles.
(Below: absorption/emission spectra of SrSi2O2N2:Eu2+, showing emission peak around 534nm, from Song, “Photoluminescent properties of SrSi2O2N2:Eu2+ phosphor: concentration related quenching and red shift behaviour”)

    PNG
    media_image1.png
    317
    426
    media_image1.png
    Greyscale

(Below: absorption spectrum of N-719, showing absorption peak also around 534nm, from Saehana, “Small Scale DSSC Panels Design and Its Performance”)

    PNG
    media_image2.png
    240
    299
    media_image2.png
    Greyscale

The examiner concludes that there is sufficient evidence to support a finding that the prior art device would satisfy the recitation claimed. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).


Claims 3, 4, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (“Improving the Performance of Dye-sensitized Solar Cells by using the Conversion Luminescence of a Phosphor”) in view of TAN (US 2014/0076404 A1).
Regarding claims 3 and 10, SHIN teaches the solar cell device and methods of claims 1 and 8, but does not disclose expressly that the donor particles includes a coating that provides a spacer between each donor particle and group of acceptor particles.
TAN teaches numerous methods of coating a phosphor particle with titanium oxide to function as a spacer between each phosphor particle and groups of other titania particles (Fig. 3).

    PNG
    media_image3.png
    844
    636
    media_image3.png
    Greyscale

It would have been obvious to skilled artisans to modify SHIN and provide a coating that provides a spacer between each donor particle and group of acceptor particles as taught by TAN to control the maximum separation distance between phosphor particles and prevent the escape of UV light from the device (paras. 65-66). TAN also explains that the maximum separation distance can be determined by skilled artisans without undue experimentation (para. 64).

Regarding claims 4 and 11, the combination of SHIN and TAN teaches or would have suggested the solar cell device of claim 3 and method of claim 10, wherein the spacer comprises TiO2 (see TAN’s illustrations showing various arrangements of titania particles used as spacers).

Regarding claim 13, SHIN teaches the method of claim 8, but does not disclose expressly that a volumetric ratio of acceptor particles to donor particles is approximately 10:1. However, SHIN teaches that the phosphor is mixed with titania paste in a 0.5-10 weight % ratio. 
TAN teaches numerous methods of coating a phosphor particle with titanium oxide to function as a spacer between each phosphor particle and groups of other titania particles for use in a solar device. TAN repeatedly remarks about the importance of controlling the volume ratio of phosphor to semiconductor with the effect of optimizing the reaction activity of the photoelectric system and acceptor-donor interaction (paras. 68-73). That is, TAN recogznies that the volumetric ratio of dye-titania particles to phosphor particles is a result effective variable. MPEP 2144.05(II)(B).
It would have been obvious to skilled artisans to optimize the volumetric ratio of acceptor-donor particles, including to values within the claimed range of approximately 10:1, in order to have achieved a desired performance and reaction activity between the semiconductor and phosphor particles (i.e., the acceptor and donor particles).

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721